USCA11 Case: 21-14187        Date Filed: 10/06/2022    Page: 1 of 6




                                          [DO NOT PUBLISH]
                              In the
        United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                           No. 21-14187
                     Non-Argument Calendar
                    ____________________

SOHAIL N. BUTT,
                                                Plaintiff-Appellant,
                              versus
EXECUTIVE DIRECTOR JOHN BRIGHAM ZIMMERMAN,
Georgia Composite Board of Professional Counselors, Social
Workers and Marriage and Family Therapists, in his official
and individual capacities,
TOMMY BLACK,
in his individual and official capacity as a board member of Georgia
Composite Board of Professional Counselors, Social Workers and
Marriage & Family Counselors,
ARTHUR WILLIAMS,
in his individual and official capacity as a board member of Georgia
USCA11 Case: 21-14187        Date Filed: 10/06/2022    Page: 2 of 6




2                      Opinion of the Court                21-14187

Composite Board of Professional Counselors, Social Workers and
Marriage & Family Counselors,
TONYA BARBEE,
in her individual and official capacity as a board member of Georgia
Composite Board of Professional Counselors, Social Workers and
Marriage & Family Counselors,
RICHARD LONG,
in his individual and official capacity as a board member of Georgia
Composite Board of Professional Counselors, Social Workers
and Marriage & Family Counselors, et al.,

                                              Defendants-Appellees.


                    ____________________

           Appeal from the United States District Court
               for the Middle District of Georgia
              D.C. Docket No. 5:21-cv-00214-TES
                    ____________________

Before WILSON, JORDAN, and BLACK, Circuit Judges.
PER CURIAM:
      Sohail Butt, proceeding pro se, appeals the district court’s
dismissal of his complaint alleging civil rights violations under 42
U.S.C. §§ 1981, 1983, and 1985 on statute of limitations grounds.
USCA11 Case: 21-14187             Date Filed: 10/06/2022         Page: 3 of 6




21-14187                   Opinion of the Court                                3

Butt also appeals the district court’s dismissal of his petition for a
writ of mandamus. After review,1 we affirm.
                    I. STATUTE OF LIMITATIONS
        Butt contends the district court erred in dismissing his 42
U.S.C. §§ 1981, 1983, and 1985 claims as time-barred under the two-
year Georgia statute of limitations for personal injury, O.C.G.A.
§ 9-3-33. He asserts a 20-year statute of limitations applies to his
civil rights claims under O.C.G.A. § 9-3-22 because it applies to
“actions for the enforcement of rights accruing to individuals under
statutes or acts of incorporation or by operation of law.” Butt also
contends that even if the two-year statute of limitations applies, the
statute of limitations has not yet commenced because Zimmerman
and the Board never issued a final agency decision in Butt’s appeal
of the denial of his application for licensure as a marriage and
family therapist.
        “All constitutional claims brought under § 1983 are tort
actions, subject to the statute of limitations governing personal
injury actions in the state where the § 1983 action has been
brought.” McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008). In
Georgia, the applicable statute of limitations for personal injury


1 We review de novo the district court’s dismissal under Federal Rule of Civil
Procedure 12(b)(6). Berman v. Blount Parrish & Co., 525 F.3d 1057, 1058 (11th
Cir. 2008). We also review the district court’s application of a statute of limi-
tations de novo. Id. We review a district court’s determination of whether it
had mandamus jurisdiction under 28 U.S.C. § 1361 de novo. Cash v. Barnhart,
327 F.3d 1252, 1255 n.4 (11th Cir. 2003).
USCA11 Case: 21-14187        Date Filed: 10/06/2022     Page: 4 of 6




4                      Opinion of the Court                21-14187

actions is two years. O.C.G.A. § 9-3-33; see also Lovett v. Ray, 327
F.3d 1181, 1182 (11th Cir. 2003). Additionally, claims under §§ 1981
and 1985 are subject to the same statute of limitations period as
§ 1983 claims. See Baker v. Birmingham Bd. of Educ., 531 F.3d
1336, 1337 (11th Cir. 2008); Rozar v. Mullis, 85 F.3d 556, 561 (11th
Cir. 1996).
       Pursuant to federal law, a cause of action accrues, and
thereby sets the limitations clock running, when “the facts which
would support a cause of action are apparent or should be
apparent” to a reasonably prudent person. Brown v. Ga. Bd. of
Pardons & Paroles, 335 F.3d 1259, 1261 (11th Cir. 2003) (quotation
marks omitted). “This rule requires a court first to identify the
alleged injuries, and then to determine when plaintiffs could have
sued for them.” Rozar, 85 F.3d at 562. Under the continuing
violation doctrine, a plaintiff will not be time-barred if he
complains of a violation that continues into the present but will be
barred for complaining of a one-time violation with continuing
consequences. Lovett, 327 F.3d at 1183.
       Butt’s federal civil rights claims were untimely because they
were filed after the two-year limitations period for § 1983 claims in
Georgia expired. The statute of limitations for Butt’s § 1983 claims
began running either on August 14, 2014, when Butt received a
letter from the Board stating he was denied his licensure by
endorsement, or at the very latest, on October 6, 2014, when Butt
sat for the National Clinical Mental Health Counseling
examination to obtain a license to practice. These events served as
facts apparent to Butt that a cause of action against the Board for
USCA11 Case: 21-14187         Date Filed: 10/06/2022      Page: 5 of 6




21-14187                Opinion of the Court                          5

the failure to issue licensure was available. Butt did not file his
claims arising from the Board’s denial of his licensure until June 28,
2021—nearly seven years after Butt learned of the facts giving rise
to his injuries. Furthermore, the continuing violation doctrine is
inapplicable because his appeal points to a single violation—the
Board’s failure to issue a license—with ongoing consequences. As
such, Butt’s federal civil rights claims are time-barred.
                     II. WRIT OF MANDAMUS
       Next, Butt asserts that regardless of the applicable statute of
limitations, his claims are not barred because the interference with
his property rights in employment are ongoing. Butt contends a
writ of mandamus is appropriate because the claim arises from the
same transaction or occurrence as his federal civil rights claims.
       “Mandamus relief is only appropriate when: (1) the plaintiff
has a clear right to the relief requested; (2) the defendant has a clear
duty to act; and (3) no other adequate remedy is available.” Cash
v. Barnhart, 327 F.3d 1252, 1258 (11th Cir. 2003) (quotation marks
and alteration omitted). A district court has jurisdiction “to compel
an officer or employee of the United States or any agency thereof
to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.
However, federal courts lack jurisdiction to issue writs of
mandamus to direct state officials in performing their state duties.
USCA11 Case: 21-14187             Date Filed: 10/06/2022         Page: 6 of 6




6                          Opinion of the Court                      21-14187

See Moye v. Clerk, DeKalb Cnty. Super. Ct., 474 F.2d 1275, 1276
(5th Cir. 1973).2
        Butt failed to demonstrate a clear right to the mandamus
relief requested. All defendants are members of the Board—a state
entity; therefore, all defendants are state actors. As federal courts
lack jurisdictional authority to issue writs of mandamus directing
state officials in the performance of their duties, the district court
did not err in dismissing Butt’s motion for a writ of mandamus.
       AFFIRMED.




2 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
this Court adopted as binding precedent all decisions of the former Fifth Cir-
cuit handed down prior to close of business on September 30, 1981.